125 F.3d 859
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard S. RAMOS, Plaintiff-Appellant,v.SCREEN ACTORS GUILD-PRODUCERS PENSION PLAN, Defendant-Appellee.
No. 97-15439.
United States Court of Appeals, Ninth Circuit.
Submitted September 22, 1997.**Decided September 26, 1997.

Appeal from the United States District Court for the Northern District of California William A. Ingram, District Judge, Presiding;  No. CV-96-20457-WAI.
Before:  HALL, BRUNETTI and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Richard S. Ramos appeals pro se the district court's summary judgment dismissal of his action alleging that the Screen Actors Guild-Producers Pension Plan improperly converted his pension benefits when it honored an Internal Revenue Service levy.  We affirm for the reasons stated in the district court's order filed February 20, 1997.  See 26 U.S.C. § 6332(e).


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3